UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF1934 For the fiscal year ended December31, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF1934 For the transition period fromto Commission file number: 001-35080 KIPS BAY MEDICAL,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 20-8947689 (IRS Employer Identification No.) 3405 Annapolis Lane North, Suite200 Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763)235-3540 Securities Registered Pursuant to Section12(b) of the Act: Common Stock, $0.01 par value Name of Each Exchange on Which Registered: The NASDAQ Stock MarketLLC Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes
